An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

CARLOS RUIZ, No. 67220
Appellant,

vs. ;

CIO HUMAN; SGT. WITTER; SGT. F L E 3

JUN 32 2815

TRACIE it, UNDEMAH
CLERK OF UPREME COURT

8"!

 

   

DEPUTY meek

ORDER DISMISSING APPEAL

 

This pro se appeal was docketed in this court on January 15,
‘ 2015, without payment of the requisite ﬁling fee. On that eame day, this
‘ court issued a notice directing appellant to pay the required ﬁling fee
within ten days. The notice further advised that failure to pay the filing
fee within ten {lays would result in the dismissal of this appeal.
On January 27, 2015, appellant filed a motion for an extension
'1 of time in which to submit a request to proceecl in forma pauperis. More
than thirty clays has passed, yet appellant has not submitted such a
‘ request. Accordingly, cause appearing, this appeal is diamiesecl.’i
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

h cc: Hon. Gary Fairman, District Judge
Carlos Ruiz
Attorney General! Ely
White Pine County Clerk

1 In light of this disposition, all pending motions are renclered moot.

SUPREME COURT
or:

NEVADA

CLERK’S ORDER
k 101-1947 awe